DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 66 is objected to because the language “wherein transmission layer comprises” should read “wherein the transmission layer comprises”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 56, and 60-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the fluidic connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the limitation “a fluid connector” in Claim 51 to recite “a fluidic connector” to overcome this rejection.
Claim 56 recites the limitations “a plurality of fibers” and “the fiber volume”. Both of these limitations are already present in Claim 55, upon which Claim 56 depends. It is unclear if these are the same or different plurality of fibers and fiber volume.
Claim 60 is unclear because it depends upon itself. For the purpose of compact prosecution, Claim 60 is being interpreted as depending on Claim 59.
Claim 60 recites the limitation "the transmission layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 61 is also rejected based on its dependency on Claim 60.
Claim 62 is unclear because it depends upon itself. For the purpose of compact prosecution, Claim 62 is being interpreted as depending on Claim 61.
Claim 62 recites the limitation "the filaments" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 63-65 are also rejected based on their dependency on Claim 62.
Claim 64 recites the limitations "the bottom fabric layer” and “the top fabric layer" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 65 recites the limitation "the top and bottom fabric layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the majority of the filaments" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 67-70 are also rejected based on their dependencies on Claim 66.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 60-65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 60 and 62 are of improper dependent form because they depend upon themselves. According to 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth. Since Claims 60 and 62 do not contain a reference to a claim previously set forth, they are not in proper dependent form. Claims 61 and 63-65 are also rejected based on their dependencies on Claims 60 or 62.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeb et al (US 2009/0227969).
Regarding Claim 51, Jaeb discloses a wound dressing (104, Figs. 2-3) comprising:
an acquisition distribution layer (first manifold layer 224, Figs. 2-3) configured to horizontally wick fluid as the fluid is absorbed upward through the wound dressing (104, Figs. 2-3; ¶ [0061]);
an absorbent layer (228, Figs. 2-3) over the acquisition distribution layer (224, Figs. 2-3);
a backing layer (cover 244, Figs. 2-3) above the absorbent layer (228, Figs. 2-3); and
a fluidic connector (tubing adaptor 116, Fig. 2) configured to connect the backing layer (244, Figs. 2-3) to a source of negative pressure (reduced pressure source 110, Fig. 2).
Regarding Claim 52, Jaeb discloses the fluidic connector (116, Fig. 2) is positioned over an opening (260, Figs. 2-3) in the backing layer (244, Figs. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeb et al (US 20090227969) in view of Perdelwitz, Jr. et al (US 5968855).
Regarding Claim 53, Jaeb is silent whether the acquisition distribution layer comprises a mix of cellulosic fibers and composite fibers, the composite fibers comprising a PET core and a PE outer layer.
Perdelwitz teaches a nonwoven fabric layer for use in an absorbent product where the acquisition distribution layer (Col. 2 lines 30-33; the fabric is useful as an acquisition distribution layer) comprises a mix of cellulosic fibers and composite fibers (Col. 3 line 63 – Col. 4 line 1), the composite fibers comprising a PET core and a PE outer layer (Col. 4 lines 19-22, 31-32) for the purpose of having superior liquid transport properties (Col. 2 lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acquisition distribution layer of Jaeb to include a mix of cellulosic fibers and composite fibers, the composite fibers comprising a PET core and a PE outer layer, as taught by Perdelwitz. An acquisition distribution layer with this blend of fibers has superior liquid transport properties (as motivated by Perdelwitz Col. 2 lines 20-25). Jaeb further motivates this combination by suggesting that any material suited to a particular biological application may be used for the first manifold layer, which could include a nonwoven fabric layer (as motivated by Jaeb ¶ [0059]).
Claims 54-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeb et al (US 20090227969) in view of Gergely et al (US 2012/0095380).
Regarding Claim 54, Jaeb is silent whether the acquisition distribution layer comprises viscose, polyester, polypropylene, cellulose, polyethylene or a combination of some or all of these materials.
Gergely teaches a wound dressing, thus being in the same field of endeavor, with an acquisition distribution layer (5, Fig. 1) comprising cellulose (¶ [0035]). The capillaries in cellulose mainly run horizontally, and as such cellulose improves horizontal fluid distribution (¶ [0034-0035]).
Therefore, it would have been obvious to modify the acquisition distribution layer of Jaeb to be made of cellulose, as taught by Gergely. The capillaries in cellulose mainly run horizontally, and as such cellulose improves horizontal fluid distribution (¶ [0034-0035]).
Regarding Claim 55, Jaeb is silent whether the acquisition distribution layer comprises a plurality of fibers, and a majority of the fiber volume extends horizontally.
Gergely teaches the acquisition distribution layer (5, Fig. 1) comprises a plurality of fibers, and a majority of the fiber volume extends horizontally (¶ [0034]; “mainly” is reasonably expected to be a range of 50% - 100%, and as such reads on a majority of the fiber volume) to ensure the liquid is distributed sideways and no one portion of the dressing becomes saturated before other areas have absorbed any liquid (¶ [0034, 0050]).
Therefore, it would have been obvious to modify the acquisition distribution layer of Jaeb to be made of a majority horizontally extending fibers to ensure that liquid is distributed sideways in the acquisition distribution layer so that no one portion of the dressing becomes saturated before other areas have absorbed any liquid (as motivated by Gergely ¶ [0034, 0050]).
Regarding Claim 56, Jaeb is silent whether the acquisition distribution layer comprises a plurality of fibers, and 80% to 90% of the fiber volume extends horizontally.
Gergely teaches the acquisition distribution layer (5, Fig. 1) comprises a plurality of fibers, where the fiber volume mainly extends horizontally (¶ [0034]; “mainly” is reasonably expected to be a range of 50% - 100%, and as such reads on a majority of the fiber volume) to ensure the liquid is distributed sideways and no one portion of the dressing becomes saturated before other areas have absorbed any liquid (¶ [0034, 0050]).
Therefore, it would have been obvious to modify the acquisition distribution layer of Jaeb to be made of mainly horizontally extending fibers to ensure that liquid is distributed sideways in the acquisition distribution layer so that no one portion of the dressing becomes saturated before other areas have absorbed any liquid (as motivated by Gergely ¶ [0034, 0050]).
Jaeb/Gergely is silent whether 80% - 90% of the fiber volume extends horizontally.
However, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). Since Jaeb/Gergely discloses the acquisition distribution layer to be made of fibers that extend “mainly horizontal” (Gergely ¶ [0034]), and that increased horizontal fibers increases horizontal liquid transport (Gergely ¶ [0034]), one of ordinary skill in the art would find the percentage of horizontally extending fibers to be a result effective variable. As such, one of ordinary skill in the art would be motivated to find the optimum range of horizontally extending fibers in the acquisition distribution layer to ensure horizontal fluid spread while still allowing fluid to wick upwards through the acquisition distribution layer to the absorbent layer and to modify the layer to have 80-90% of the fiber volume extending horizontally.
Regarding Claim 58, Jaeb is silent whether the absorbent layer comprises a fibrous network and superabsorbing particles within the fibrous network.
Gergely teaches an absorbent layer (liquid-retaining layer 6, Fig. 1) comprising a fibrous network and superabsorbing particles within the fibrous network (¶ [0037]). The combination of a fibrous material and a superabsorbent material allows the dressing to balance the demands of retention capacity and fluid transport capacity.
Therefore, it would have been obvious to modify the absorbent layer of Jaeb/Gergely to include a fibrous network and superabsorbing particles within the fibrous network, as taught by Gergely. This structure allows the absorbent layer to balance the demands of retention capacity and fluid transport capacity.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeb et al (US 20090227969) in view of Gergely et al (US 2012/0095380) further in view of Cree et al (US 5591149).
Regarding Claim 57, Jaeb is silent whether the acquisition distribution layer comprises a plurality of fibers, and a majority of the fibers span a distance perpendicular to the thickness of the acquisition distribution layer that is greater than the thickness of the acquisition distribution layer.
Gergely teaches the acquisition distribution layer (5, Fig. 1) comprises a plurality of fibers (¶ [0034]) to distribute liquid sideways through the dressing (¶ [0043]).
Therefore, it would have been obvious to modify the acquisition layer of Jaeb to be made of fibers, as taught by Gergely, to improve horizonal fluid transport through the layer (as motivated by Gergely ¶ [0034]).
Jaeb/Gergely is silent whether a majority of the fibers span a distance perpendicular to the thickness of the acquisition distribution layer that is greater than the thickness of the acquisition distribution layer. 
 Cree teaches an absorbent article, which is directed to the same problem solving area of fluid absorption, with an acquisition layer (34, Fig. 3) where the majority of the fibers span a distance perpendicular to the thickness of the acquisition distribution layer or acquisition layer (34, Fig. 3) that is greater than the thickness of the acquisition distribution layer or acquisition layer (34, Fig. 3), for the purpose of wicking fluid towards the end of the absorbent article (Col. 12 lines 50-54). Col. 12, lines 32-35 disclose the length of the fibers making up the acquisition layer are preferably between 1 inch and 2 inches in length. Col. 12, lines 43-45 disclose the fibers are oriented longitudinally, parallel to the longitudinal center line of the article, and therefore the fibers are perpendicular to the thickness of the acquisition layer. Additionally, Col. 5 lines 25-30 disclose the total thickness of the article is 3 mm or less, indicating that the fibers in the layer span a distance greater than the thickness of the acquisition distribution layer.
Therefore, it would have been obvious to modify the acquisition distribution layer of Jaeb/Gergely, to include a majority of the fibers span a distance perpendicular to the thickness of the acquisition distribution layer that is greater than the thickness of the acquisition distribution layer, as taught by Cree. This structure encourages fluid wicking towards the end of the absorbent article to maximize fluid distribution (as motivated by Cree Col. 12 lines 50-54).
Claims 51, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Rovaniemi (US 2013/0012902) in view of Jaeb et al (US 20090227969).
Regarding Claim 51, Rovaniemi discloses a wound dressing (1, Fig. 11) comprising:
an acquisition distribution layer (first sub-layer 6a, Fig. 11) configured to horizontally wick fluid as the fluid is absorbed upward (as shown by arrow 8, Fig. 11; ¶ [0112]) through the wound dressing (1, Fig. 11);
an absorbent layer (second sublayer 6b, Fig. 11; ¶ [0113]) over the acquisition distribution layer (6a, Fig. 11);
a backing layer (3, Fig. 11) above the absorbent layer (6b, Fig. 11).
Rovaniemi is silent regarding a fluidic connector configured to connect the backing layer to a source of negative pressure.
Jaeb teaches a wound dressing, thus being in the same field of endeavor, with a fluidic connector (tubing adaptor 116, Fig. 2) configured to connect the backing layer (cover 244, Fig. 2) to a source of negative pressure (110, Fig. 2). Applying reduced pressure at a wound site is shown to accelerate the growth of new tissue and improve wound healing outcomes (¶ [0005]).
Therefore, it would have been obvious to modify the dressing of Rovaniemi to include a fluidic connector configured to connect the backing layer to a source of negative pressure as taught by Jaeb. This allows negative pressure therapy to be used during healing, which is known to accelerate the growth of new tissue and improve wound healing outcomes (as motivated by Jaeb ¶ [0005]).
Regarding Claim 59, Rovaniemi further discloses a transmission layer (first layer 5, Fig. 11) between a wound contact layer (facing layer 2, Fig. 11) and the acquisition distribution layer (6a, Fig. 11).
Regarding Claim 60, Rovaniemi further discloses the transmission layer (5, Fig. 11) is configured to vertically wick fluid (as shown by arrows 7, Fig. 11; ¶ [0072, 0107]).
Claims 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over Rovaniemi (US 2013/0012902) in view of Jaeb et al (US 20090227969) further in view of Pernick (US 5735145).
Regarding Claims 61-62, Rovaniemi/Jaeb is silent whether the transmission layer comprises a top fabric layer, a bottom fabric layer, and a plurality of filaments extending perpendicularly between said top fabric layer and said bottom fabric layer, wherein a majority of the filaments, by volume, extend vertically
Pernick teaches a wicking fabric which comprises a top fabric layer (hydrophilic layer 14, Fig. 2; Col. 4 lines 1-20; in a wound dressing, the hydrophilic layer would be placed at the top of the layer rather than the bottom as in a bed cover to ensure the bottom surface, which contacts the wound, remains as dry as possible), a bottom fabric layer (hydrophobic layer 12, Fig. 2; Col. 4 lines 1-20), and a plurality of filaments (spacer yarns 16, Fig. 2) extending perpendicularly between said top fabric layer (14, Fig. 2) and said bottom fabric layer (12, Fig. 2), wherein a majority of the filaments (16, Fig. 2), by volume, extend vertically (as seen in Fig. 2, the filaments extend vertically between the two layers; also see Claim 3). The spacer yarns allow for fluid transfer from the hydrophobic fabric layer to the hydrophilic fabric layer since the spacer yarns are adapted to wick moisture (Col. 3 lines 8-10, Col. 4 lines 1-20). Additionally, due to the structure as a whole, the layer is very flexible and soft, improving overall user comfort (Col. 4 lines 18-20).
Therefore, it would have been obvious to modify the transmission layer of Rovaniemi/Jaeb to be made of a top fabric layer, a bottom fabric layer, and a plurality of filaments extending perpendicularly between said top fabric layer and said bottom fabric layer, and wherein a majority of the filaments, by volume, extend vertically, as taught by Pernick. This structure allows for fluid transfer from the bottom fabric layer to the top fabric layer since the spacer yarns are adapted to wick moisture (as motivated by Pernick Col. 3 lines 8-10, Col. 4 lines 1-20). Additionally, due to the structure as a whole, the layer is very flexible and soft, improving overall user comfort (as motivated by Pernick Col. 4 lines 18-20).
Regarding Claim 63, Rovaniemi/Jaeb/Pernick is silent whether 80% - 90% of the filaments, by volume, extend vertically.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rovaniemi/Jaeb/Pernick to have 80%-90% of the filaments, by volume, extend vertically in the transmission layer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rovaniemi/Jaeb/Pernick would not operate differently with 80-90% of the filaments, by volume, in the transmission layer extending vertically and since a layer with 80-90% vertically extending filaments would still preferentially wick fluid in the vertical direction the device would function appropriately with the claimed percentage of vertically extending filaments. Further, applicant places no criticality on the range claimed, indicating simply that the percentage of vertically extending filaments “may” be within the claimed ranges (¶ [0009] of instant specification).
Regarding Claims 64 and 65, Rovaniemi/Jaeb is silent whether a majority of filaments extend upward from the bottom fabric layer and/or downward from the top fabric layer and extend over a length more than half the distance between the top and bottom fabric layers, and wherein a majority of the filaments span a distance that is greater in a direction perpendicular to the top and bottom fabric layers than in a direction parallel to the top and bottom fabric layers.
Pernick teaches the majority of filaments (16, Fig. 2) extend upward from the bottom fabric layer (12, Fig. 2) and/or upward from the top fabric layer (14, Fig. 2) and extend over a length more than half the distance between the top (14, Fig. 2) and the bottom (12, Fig. 2) fabric layers (as seen in Fig. 2, the filaments span the entire distance between the top and bottom fabric layers), and wherein a majority of the filaments (16, Fig. 2) span a distance that is greater in a direction perpendicular to the top (14, Fig. 2) and the bottom (12, Fig. 2) fabric layers than in a direction parallel to the top (14, Fig. 2) and the bottom (12, Fig. 2) fabric layers (as seen in Fig. 2, the filaments 16 connect the top and bottom layers together but each filament is very thin; as such, the filaments span a greater perpendicular distance than parallel distance). The spacer yarns allow for fluid transfer from the hydrophobic fabric layer to the hydrophilic fabric layer since the spacer yarns are adapted to wick moisture (Col. 3 lines 8-10, Col. 4 lines 1-20). Additionally, due to the structure as a whole, the layer is very flexible and soft, improving overall user comfort (Col. 4 lines 18-20).
Therefore, it would have been obvious to modify the transmission layer of Rovaniemi/Jaeb/Pernick to have a majority of the filaments extend upward from the bottom fabric layer and/or downward from the top fabric layer and extend over a length more than half the distance between the top and bottom fabric layers, and to span a distance that is greater in a direction perpendicular to the top and bottom fabric layers than in a direction parallel to the top and bottom fabric layers, as taught by Pernick. This structure allows for fluid transfer from the bottom fabric layer to the top fabric layer since the spacer yarns are adapted to wick moisture (as motivated by Pernick Col. 3 lines 8-10, Col. 4 lines 1-20). Additionally, due to the structure as a whole, the layer is very flexible and soft, improving overall user comfort (as motivated by Pernick Col. 4 lines 18-20).
Claims 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Rovaniemi (US 2013/0012902) in view of Gergely et al (US 2012/0095380).
Regarding Claim 66, Rovaniemi discloses a wound dressing (1, Fig. 11) comprising:
an acquisition distribution layer (first sub-layer 6a, Fig. 11) comprising a plurality of fibers (¶ [0112]; the first sub-layer consists of 100% cellulose based fibers) which wicks fluid horizontally (as shown by arrow 8, Fig. 11; ¶ [0112]);
a wound contact layer (facing layer 2, Fig. 11) below the acquisition distribution layer (6a, Fig. 11);
a transmission layer (first layer 5, Fig. 11) between the wound contact layer (2, Fig. 11) and the acquisition distribution layer (6a, Fig. 11), wherein the transmission layer (5, Fig. 11) comprises a plurality of filaments (¶ [0107]), wherein the majority of the filaments, by volume, extend vertically (¶ [0107]; the fibers have been oriented essentially vertically to provide for vertical transport of fluid; as such, at least a majority of the fibers extend vertically to have the layer preferentially distribute fluid vertically);
an absorbent layer (second sublayer 6b, Fig. 11; ¶ [0113]) over the acquisition distribution layer (6a, Fig. 11); and
a backing layer (3, Fig. 11) above the absorbent layer (6b, Fig. 11).
Rovaniemi is silent whether a majority of the fibers, by volume, of the acquisition distribution layer extend horizontally.
Gergely teaches the acquisition distribution layer (5, Fig. 1) comprises a plurality of fibers, and a majority of the fiber volume extends horizontally (¶ [0034]; “mainly” is reasonably expected to be a range of 50% - 100%, and as such reads on a majority of the fiber volume) to ensure the liquid is distributed sideways and no one portion of the dressing becomes saturated before other areas have absorbed any liquid (¶ [0034, 0050]).
Therefore, it would have been obvious to modify the acquisition distribution layer of Rovaniemi to be made of a majority horizontally extending fibers to provide physical capillaries for fluid to wick along to ensure that liquid is distributed sideways in the acquisition distribution layer (as motivated by Gergely ¶ [0034, 0050]).
Regarding Claim 67, Rovaniemi/Gergely is silent whether 80% - 90% of the fiber volume of the acquisition distribution layer extends horizontally.
However, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). Since Rovaniemi/Gergely discloses the acquisition distribution layer to be made of fibers that extend “mainly horizontal” (Gergely ¶ [0034]), and that increased horizontal fibers increases horizontal liquid transport (Gergely ¶ [0034]), one of ordinary skill in the art would find the percentage of horizontally extending fibers to be a result effective variable. As such, one of ordinary skill in the art would be motivated to find the optimum range of horizontally extending fibers in the acquisition distribution layer to ensure horizontal fluid spread while still allowing fluid to wick upwards through the acquisition distribution layer to the absorbent layer and to modify the layer to have 80-90% of the fiber volume extending horizontally.
Regarding Claim 68, Rovaniemi/Gergely is silent whether 80% to 90% of the plurality of filaments of the transmission layer, by volume, extend vertically.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rovaniemi/Gergely to have the transmission layer be made of 80-90% by volume of filaments that extend vertically since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rovaniemi/Gergely would not operate differently with a transmission layer with 80-90% of the fiber volume extending vertically and since a layer made of 80-90% by volume of vertical fibers would still provide a preferential fluid transport in the vertical direction the device would function appropriately with the claimed transmission layer fiber makeup. Further, applicant places no criticality on the range claimed, indicating simply that the transmission layer’s percentage of vertical fibers “may” be within the claimed ranges (¶ [0009] of instant specification).
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Rovaniemi (US 2013/0012902) in view of Gergely et al (US 2012/0095380) further in view of Cree et al (US 5591149).
Regarding Claim 69, Rovaniemi/Gergely is silent whether a majority of the fibers of the acquisition distribution layer span a distance perpendicular to the thickness of the acquisition distribution layer that is greater than the thickness of the acquisition distribution layer.
Cree teaches an absorbent article, which is directed to the same problem solving area of fluid absorption, with an acquisition layer (34, Fig. 3) where the majority of the fibers span a distance perpendicular to the thickness of the acquisition distribution layer or acquisition layer (34, Fig. 3) that is greater than the thickness of the acquisition distribution layer or acquisition layer (34, Fig. 3), for the purpose of wicking fluid towards the end of the absorbent article (Col. 12 lines 50-54). Col. 12, lines 32-35 disclose the length of the fibers making up the acquisition layer are preferably between 1 inch and 2 inches in length. Col. 12, lines 43-45 disclose the fibers are oriented longitudinally, parallel to the longitudinal center line of the article, and therefore the fibers are perpendicular to the thickness of the acquisition layer. Additionally, Col. 5 lines 25-30 disclose the total thickness of the article is 3 mm or less, indicating that the fibers in the layer span a distance greater than the thickness of the acquisition distribution layer.
Therefore, it would have been obvious to modify the acquisition distribution layer of Rovaniemi/Gergely to have a majority of the fibers span a distance perpendicular to the thickness of the acquisition distribution layer that is greater than the thickness of the acquisition distribution layer, as taught by Cree. This structure encourages fluid wicking towards the end of the absorbent article to maximize fluid distribution (as motivated by Cree Col. 12 lines 50-54).
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Rovaniemi (US 2013/0012902) in view of Gergely et al (US 2012/0095380) further in view of Pernick (US 5735145).
Regarding Claim 70, Rovaniemi/ Gergely is silent whether a majority of the filaments of the transmission layer span a distance that is greater in a direction perpendicular to the top and bottom fabric layers than in a direction parallel to the top and bottom fabric layers.
Pernick teaches a majority of the filaments (16, Fig. 2) span a distance that is greater in a direction perpendicular to the top (14, Fig. 2) and the bottom (12, Fig. 2) fabric layers than in a direction parallel to the top (14, Fig. 2) and the bottom (12, Fig. 2) fabric layers (as seen in Fig. 2, the filaments 16 connect the top and bottom layers together but each filament is very thin; as such, the filaments span a greater perpendicular distance than parallel distance). The spacer yarns allow for fluid transfer from the hydrophobic fabric layer to the hydrophilic fabric layer since the spacer yarns are adapted to wick moisture (Col. 3 lines 8-10, Col. 4 lines 1-20). Additionally, due to the structure as a whole, the layer is very flexible and soft, improving overall user comfort (Col. 4 lines 18-20).
Therefore, it would have been obvious to modify the transmission layer of Rovaniemi/Gergely to have a majority of the filaments span a distance that is greater in a direction perpendicular to the top and bottom fabric layers than in a direction parallel to the top and bottom fabric layers, as taught by Pernick. This structure allows for fluid transfer from the bottom fabric layer to the top fabric layer since the spacer yarns are adapted to wick moisture (as motivated by Pernick Col. 3 lines 8-10, Col. 4 lines 1-20). Additionally, due to the structure as a whole, the layer is very flexible and soft, improving overall user comfort (as motivated by Pernick Col. 4 lines 18-20).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,667,955. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim merely requires more features than the pending claims. For example, the patented Claim 1 requires all of the limitations of pending Claim 51 but also requires a visual indicator and a material layer positioned over the absorbent layer. As such, the patented claim can be considered a species while the pending claim can be considered a genus. Since it has been held that the species anticipates the genus, patented Claims 1 and 2 anticipate pending Claims 51 and 57.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA R ARBLE/           Examiner, Art Unit 3781